People ex rel. Carzoglio v Diaz (2015 NY Slip Op 03573)





People ex rel. Carzoglio v Diaz


2015 NY Slip Op 03573


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2015-01482

[*1]The People of the State of New York, ex rel. Angelo Carzoglio, petitioner, 
vWarden Diaz, etc., respondent.


Angelo Carzoglio, Valhalla, N.Y., petitioner pro se.
Robert F. Meehan, Westchester County Attorney, White Plains, N.Y. (Sean T. Carey of counsel), for respondent.
Janet DiFiore, District Attorney, White Plains, N.Y. (Hae Jin Liu of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Westchester County S.C.I. No. 9541-14, and to release the petitioner on his own recognizance.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Westchester County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
ENG, P.J., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court